ICJ_058_NuclearTests_AUS_FRA_1974-12-20_JUD_01_ME_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NUCLEAR TESTS CASE
(AUSTRALIA v. FRANCE)

JUDGMENT OF 20 DECEMBER 1974

1974

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ESSAIS NUCLEAIRES
(AUSTRALIE c. FRANCE)

ARRÊT DU 20 DÉCEMBRE 1974
Official citation:

Nuclear Tests (Australia v. France), Judgment,
LCJ. Reports 1974, p. 253.

Mode officiel de citation:

Essais nucléaires (Australie c. France), arrét,
C.1.J. Recueil 1974, p. 253.

 

Sales number: 400
NO de vente:

 
20 DECEMBER 1974
JUDGMENT

NUCLEAR TESTS CASE
(AUSTRALIA v. FRANCE)

AFFAIRE DES ESSAIS NUCLÉAIRES
(AUSTRALIE c. FRANCE)

20 DÉCEMBRE 1974
ARRÊT
253

INTERNATIONAL COURT OF JUSTICE
YEAR 1974

20 December 1974

NUCLEAR TESTS CASE
(AUSTRALIA v. FRANCE)

Questions of jurisdiction and admissibility—Prior examination required of
question of existence of dispute as essentially preliminary matter—Exercise of
inherent jurisdiction of the Court.

Analysis of claim on the basis of the Application and determination of object
of claim—Significance of submissions and of statements of the Applicant for
definition of the claim—Power of Court to interpret submissions—Public
statements made on behalf of Respondent before and after oral proceedings.

Unilateral acts creative of legal obligations—Principle of good faith.

Resolution of dispute by unilateral declaration giving rise to legal obligation
—Applicant’s non-exercise of right of discontinuance of proceedings no bar to
independent finding by Court—Disappearance of dispute resulting in claim no
longer having any object—Jurisdiction only to be exercised when dispute
genuinely exists between the Parties.

JUDGMENT

Present: President Lacus; Judges ForsTER, GROS, BENGZON, PETREN,
ONYEAMA, DILLARD, IGNACIO-PINTO, DE CASTRO, MOROZOV, JIMENEZ
DE ARECHAGA, Sir Humphrey WALDOCK, NAGENDRA SINGH, RUDA;
Judge ad hoc Sir Garfield BARWICK; Registrar AQUARONE.

In the Nuclear Tests case,
between

Australia,
represented by

Mr. P. Brazil, of the Australian Bar, Officer of the Australian Attorney-
General’s Department,

as Agent,
254 NUCLEAR TESTS (JUDGMENT)

assisted by
H.E. Mr. F. J. Blakeney, C.B.E., Ambassador of Australia,

as Co-Agent,

Senator the Honourable Lionel Murphy, Q.C., Attorney-General of
Australia,

Mr. M. H. Byers, Q.C., Solicitor-General of Australia,

Mr. E. Lauterpacht, Q.C., of the English Bar, Lecturer in the University of
Cambridge,

Professor D. P. O’Connell, of the English, Australian and New Zealand
Bars, Chichele Professor of Public International Law in the University of
Oxford,

as Counsel,

and by

Professor H. Messel, Head of School of Physics, University of Sydney,

Mr. D. J. Stevens, Director, Australian Radiation Laboratory,

Mr. H. Burmester, of the Australian Bar, Officer of the Attorney-General’s
Department,

Mr. F. M. Douglas, of the Australian Bar, Officer of the Attorney-General’s
Department,

Mr: J. F. Browne, of the Australian Bar, Officer of the Department of
Foreign Affairs, .

Mr. C. D. Mackenzie, of the Australian Bar, Third Secretary, Australian
Embassy, The Hague,

as Advisers,
and

the French Republic,

THE COURT,
composed as above,
delivers the following Judgment:

1. By a letter of 9 May 1973, received in the Registry of the Court the same
day, the Ambassador of Australia to the Netherlands transmitted to the
Registrar an Application instituting proceedings against France in respect of a
dispute concerning the holding of atmospheric tests of nuclear weapons by
the French Government in the Pacific Ocean. In order to found to the juris-
diction of the Court, the Application relied on Article 17 of the General Act
for the Pacific Settlement of International Disputes done at Geneva on 26
September 1928, read together with Articles 36, paragraph 1, and 37 of the
Statute of the Court, and alternatively on Article 36, paragraph 2, of the
Statute of the Court.

2. Pursuant to Article 40, paragraph 2, of the Statute, the Application was
at once communicated to the French Government. In accordance with
paragraph 3 of that Article, all other States entitled to appear before the Court
were notified of the Application.

5
255 NUCLEAR TESTS (JUDGMENT)

3. Pursuant to Article 31, paragraph 2, of the Statute of the Court, the
Government of Australia chose the Right Honourable Sir Garfield Barwick,
Chief Justice of Australia, to sit as judge ad hoc in the case.

4. By a letter dated 16 May 1973 from the Ambassador of France to the
Netherlands, handed by him to the Registrar the same day, the French
Government stated that, for reasons set out in the letter and an Annex
thereto, it considered that the Court was manifestly not competent in the
case, and that it could not accept the Court’s jurisdiction; and that accor-
dingly the French Government did not intend to appoint an agent, and re-
quested the Court to remove the case from its list. Nor has an agent been
appointed by the French Government.

5. On 9 May 1973, the date of filing of the Application instituting pro-
ceedings, the Agent of Australia also filed in the Registry of the Court a
request for the indication of interim measures of protection under Article 33
of the 1928 General Act for the Pacific Settlement of International Disputes
and Article 41 of the Statute and Article 66 of the Rules of Court. By an
Order dated 22 June 1973 the Court indicated, on the basis of Article 41 of the
Statute, certain interim measures of protection in the case.

6. By the same Order of 22 June 1973, the Court, considering that it was
necessary to resolve as soon as possible the questions of the Court’s juris-
diction and of the admissibility of the Application, decided that the written
proceedings should first be addressed to the questions of the jurisdiction of
the Court to entertain the dispute and of the admissibility of the Application,
and fixed 21 September 1973 as the time-limit for the filing of a Memorial by
the Government of Australia and 21 December 1973 as the time-limit for a
Counter-Memorial by the French Government. The Co-Agent of Australia
having requested an extension to 23 November 1973 of the time-limit fixed
for the filing of the Memorial, the time-limits fixed by the Order of 22 June
1973 were extended, by an Order dated 28 August 1973, to 23 November 1973
for the Memorial and 19 April 1974 for the Counter-Memorial. The Memorial
of the Government of Australia was filed within the extended time-limit fixed
therefor, and was communicated to the French Government. No Counter-
Memorial was filed by the French Government and, the written proceedings
being thus closed, the case was ready for hearing on 20 April 1974, the day
following the expiration of the time-limit fixed for the Counter-Memorial of
the French Government.

7. On 16 May 1973 the Government of Fiji filed in the Registry of the
Court a request under Article 62 of the Statute to be permitted to intervene in
these proceedings. By an Order of 12 July 1973 the Court, having regard to
its Order of 22 June 1973 by which the written proceedings were first to be
addressed to the questions of the jurisdiction of the Court and of the admissi-
bility of the Application, decided to defer its consideration of the application
of the Government of Fiji for permission to intervene until the Court should
have pronounced upon these questions.

8. On 24 July 1973, the Registrar addressed the notification provided for
in Article 63 of the Statute to the States, other than the Parties to the case,
which were still in existence and were listed in the relevant documents of the
League of Nations as parties to the General Act for the Pacific Settlement of
International Disputes, done at Geneva on 26 September [928, which was
invoked in the Application as a basis of jurisdiction.

9. The Governments of Argentina, Fiji, New Zealand and Peru requested
that the pleadings and annexed documents should be made available to them

6
256 NUCLEAR TESTS (JUDGMENT)

in accordance with Article 48, paragraph 2, of the Rules of Court. The Parties
were consulted on each occasion, and the French Government having main-
tained the position stated in the letter of 16 May 1973, and thus declined to
express an opinion, the Court or the President decided to accede to these
requests.

10. On 4-6, 8-9 and 11 July 1974, after due notice to the Parties, public
hearings were held, in the course of which the Court heard the oral argument,
on the questions of the Court’s jurisdiction and of the admissibility of the
Application, advanced by Mr. P. Brazil, Agent of Australia and Senator the
Honourable Lione! Murphy, Q.C., Mr. M. H. Byers, Q.C., Mr. E. Lauter-
pacht, Q.C., and Professor D. P. O’Connell, counsel, on behalf of the Govern-
ment of Australia. The French Government was not represented at the
hearings.

11. In the course of the written proceedings, the following submissions
were presented on behalf of the Government of Australia:

in the Application:

“The Government of Australia asks the Court to adjudge and
declare that, for the above-mentioned reasons or any of them or
for any other reason that the Court deems to be relevant, the carrying
out of further atmospheric nuclear weapon tests in the South Pacific
Ocean is not consistent with applicable rules of international law.

And to Order
that the French Republic shall not carry out any further such tests.”

in the Memorial:

“The Government of Australia submits to the Court that it is entitled
to a declaration and judgment that:

(a) the Court has jurisdiction to entertain the dispute, the subject of the
Application filed by the Government of Australia on 9 May 1973;
and

(b) the Application is admissible.”

12. During the oral proceedings, the following written submissions were
filed in the Registry of the Court on behalf of the Government of Australia:

“The final submissions of the Government of Australia are that:

(a) the Court has jurisdiction to entertain the dispute the subject of the
Application filed by the Government of Australia on 9 May 1973;
and

(6) the Application is admissible

and that accordingly the Government of Australia is entitled to a decla-
ration and judgment that the Court has full competence to proceed to
entertain the Application by Australia on the Merits of the dispute.”

13. No pleadings were filed by the French Government, and it was not
represented at the oral proceedings; no formal submissions were therefor
made by that Government. The attitude of the French Government with
regard to the question of the Court’s jurisdiction was however defined in the
above-mentioned letter of 16 May 1973 from the French Ambassador to the

7
257 NUCLEAR TESTS (JUDGMENT)

Netherlands, and the document annexed thereto. The said letter stated in
particular that:
« ..the Government of the [French] Republic, as it has notified the

Australian Government, considers that the Court is manifestly not
competent in this case and that it cannot accept its juridiction’’.

*
* *

14. As indicated above (paragraph 4), the letter from the French
Ambassador of 16 May 1973 also stated that the French Government
“respectfully requests the Court to be so good as to order that the case be
removed from the list”. At the opening of the public hearing concerning
the request for interim measures of protection, held on 21 May 1973, the
President announced that “this request . .. has been duly noted, and the
Court will deal with it in due course, in application of Article 36, para-
graph 6, of the Statute of the Court”. In its Order of 22 June 1973, the
Court stated that the considerations therein set out did not “‘permit the
Court to accede at the present stage of the proceedings” to that request.
Having now had the opportunity of examining the request in the light of
the subsequent proceedings, the Court finds that the present case is not
one in which the procedure of summary removal from the list would be
appropriate.

* *

15. It is to be regretted that the French Government has failed to
appear in order to put forward its arguments on the issues arising in the
present phase of the proceedings, and the Court has thus not had the
assistance it might have derived from such arguments or from any
evidence adduced in support of them. The Court nevertheless has to
proceed and reach a conclusion, and in doing so must have regard not
only to the evidence brought before it and the arguments addressed to it
by the Applicant, but also to any documentary or other evidence which
may be relevant. [t must on this basis satisfy itself, first that there exists
no bar to the exercise of its judicial function, and secondly, if no such bar
exists, that the Application is well founded in fact and in law.

*
* *

16. The present case relates to a dispute between the Government of
Australia and the French Government concerning the holding of atmos-
pheric tests of nuclear weapons by the latter Government in the South
Pacific Ocean. Since in the present phase of the proceedings the Court has
to deal only with preliminary matters, it is appropriate to recall that its
approach to a phase of this kind must be, as it was expressed in the
Fisheries Jurisdiction cases, as follows:

8
258 NUCLEAR TESTS (JUDGMENT)

“The issue being thus limited, the Court will avoid not only all
expressions of opinion on matters of substance, but also any pro-
nouncement which might prejudge or appear to prejudge any
eventual decision on the merits.” (/.C.J. Reports 1973, pp. 7 and 54.)

It will however be necessary to give a summary of the principal facts
underlying the case.

17. Prior to the filing of the Application instituting proceedings in this
case, the French Government had carried out atmospheric tests of
nuclear devices at its Centre d’expérimentations du Pacifique, in the
territory of French Polynesia, in the years 1966, 1967, 1968, 1970, 1971
and 1972. The main firing site used has been Mururoa atoll some 6,000
kilometres to the east of the Australian mainland. The French Govern-
ment has created ‘“‘Prohibited Zones” for aircraft and ‘Dangerous Zones”
for aircraft and shipping, in order to exclude aircraft and shipping from
the area of the tests centre; these ‘‘zones’’ have been put into effect
during the period of testing in each year in which tests have been carried
out.

18. As the United Nations Scientific Committee on the Effects of
Atomic Radiation has recorded in its successive reports to the General
Assembly, the testing of nuclear devices in the atmosphere has entailed
the release into the atmosphere, and the consequent dissipation in
varying degrees throughout the world, of measurable quantities of radio-
active matter. It is asserted by Australia that the French atmospheric
tests have caused some fall-out of this kind to be deposited on Australian
territory; France has maintained in particular that the radio-active matter
produced by its tests has been so infinitesimal that it may be regarded as
negligible, and that such fail-out on Australian territory does not con-
stitute a danger to the health of the Australian population. These dis-
puted points are clearly matters going to the merits of the case, and the
Court must therefore refrain, for the reasons given above, from ex-
pressing any view on them.

19. By letters of 19 September 1973, 29 August and 11 November 1974,
the Government of Australia informed the Court that subsequent to the
Court’s Order of 22 June 1973 indicating, as interim measures under
Article 41 of the Statute {inter alia) that the French Government should
avoid nuclear tests causing the deposit of radio-active fall-out in Aus-
tralian territory, two further series of atmospheric tests, in the months of
July and August 1973 and June to September 1974, had been carried out
at the Centre d’expérimentations du Pacifique. The letters also stated
that fall-out had been recorded on Australian territory which, according
to the Australian Government, was clearly attributable to these tests,

9
259 NUCLEAR TESTS (JUDGMENT)

and that “in the opinion of the Government of Australia the conduct of
the French Government constitutes a clear and deliberate breach of the
Order of the Court of 22 June 1973”.

20. Recently a number of authoritative statements have been made on
behalf of the French Government concerning its intentions as to future
nuclear testing in the South Pacific Ocean. The significance of these
statements, and their effect for the purposes of the present proceedings,
will be examined in detail later in the present Judgment.

21. The Application founds the jurisdiction of the Court on the follow-
ing basis:

“(ÿ Article 17 of the General Act for the Pacific Settlement of
International Disputes, 1928, read together with Articles 36 (1)
and 37 of the Statute of the Court. Australia and the French
Republic both acceded to the General Act on 21 May 1931 ...

(ii) Alternatively, Article 36 (2) of the Statute of the Court. Aus-
tralia and the French Republic have both made declarations
thereunder.”

22. The scope of the present phase of the proceedings was defined by
the Court’s Order of 22 June 1973, by which the Parties were called upon
to argue, in the first instance, questions of the jurisdiction of the Court
and the admissibility of the Application. For this reason, as already
indicated, not only the Parties but also the Court itself must refrain from
entering into the merits of the claim. However, while examining these
questions of a preliminary character, the Court is entitled, and in some
circumstances may be required, to go into other questions which may not
be strictly capable of classification as matters of jurisdiction or admis-
sibility but are of such a nature as to require examination in priority to
those matters.

23. In this connection, it should be emphasized that the Court pos-
sesses an inherent jurisdiction enabling it to take such action as may be
required, on the one hand to ensure that the exercise of its jurisdiction
over the merits, if and when established, shall not be frustrated, and on
the other, to provide for the orderly settlement of all matters in dispute,
to ensure the observance of the ‘inherent limitations on the exercise of
the judicial function” of the Court, and to “‘maintain its judicial char-
acter” (Northern Cameroons, Judgment, L.C.J. Reports 1963, at p. 29).
Such inherent jurisdiction, on the basis of which the Court is fully
empowered to make whatever findings may be necessary for the purposes
just indicated, derives from the mere existence of the Court as a judicial

10
260 NUCLEAR TESTS (JUDGMENT)

organ established by the consent of States, and is conferred upon it in
order that its basic judicial functions may be safeguarded.

24. With these considerations in mind, the Court has first to examine
a question which it finds to be essentially preliminary, namely the exis-
tence of a dispute, for, whether or not the Court has jurisdiction in the
present case, the resolution of that question could exert a decisive in-
fluence on the continuation of the proceedings. It will therefore be neces-
sary to make a detailed analysis of the claim submitted to the Court by
the Application of Australia. The present phase of the proceedings
having been devoted solely to preliminary questions, the Applicant has
not had the opportunity of fully expounding its contentions on the
merits. However the Application, which is required by Article 40 of the
Statute of the Court to indicate ‘‘the subject of the dispute”, must be the
point of reference for the consideration by the Court of the nature and
existence of the dispute brought before it.

25. The Court would recall that the submission made in the Applica-
tion (paragraph 11 above) is that the Court should adjudge and declare
that “the carrying out of further atmospheric nuclear weapon tests in the
South Pacific Ocean is not consistent with applicable rules of international
law”’-—the Application having specified in what respect further tests
were alleged to be in violation of international law—and should order
“that the French Republic shall not carry out any further such tests”.

26. The diplomatic correspondence of recent years between Australia
and France reveals Australia’s preoccupation with French nuclear
atmospheric tests in the South Pacific region, and indicates that its
objective has been to bring about their termination. Thus in a Note
dated 3 January 1973 the Australian Government made it clear that it was
inviting the French Government “to refrain from any further atmospheric
nuclear tests in the Pacific area and formally to assure the Australian
Government that no more such tests will be held in the Pacific area”. In
the Application, the Government of Australia observed in connection
with this Note (and the French reply of 7 February 1973) that:

“It is at these Notes, of 3 January and 7 February 1973, that the
Court is respectfully invited to look most closely; for it is in them
that the shape and dimensions of the dispute which now so sadly
divides the parties appear so clearly. The Government of Australia
claimed that the continuance of testing by France is illegal and called
for the cessation of tests. The Government of France asserted the
legality of its conduct and gave no indication that the tests would
stop.” (Para. 15 of the Application.)

That this was the object of the claim also clearly emerges from the request
for the indication of interim measures of protection, submitted to the
Court by the Applicant on 9 May 1973, in which it was observed:

“As is stated in the Application, Australia has sought to obtain
from the French Republic a permanent undertaking to refrain from

11
261 NUCLEAR TESTS (JUDGMENT)

further atmospheric nuclear tests in the Pacific. However, the French
Republic has expressly refused to give any such undertaking. It was
made clear in a statement in the French Parliament on 2 May 1973
by the French Secretary of State for the Armies that the French
Government, regardless of the protests made by Australia and other
countries, does not envisage any cancellation or modification of the
programme of nuclear testing as originally planned.” (Para. 69.)

27. Further light is thrown on the nature of the Australian claim by the
reaction of Australia, through its Attorney-General, to statements,
referred to in paragraph 20 above, made on behalf of France and relating
to nuclear tests in the South Pacific Ocean. In the course of the oral
proceedings, the Attorney-General of Australia outlined the history of the
dispute subsequent to the Order of 22 June 1973, and included in this
review mention of a communiqué issued by the Office of the President
of the French Republic on 8 June 1974. The Attorney-General’s com-
ments on this document indicated that it merited analysis as possible
evidence of a certain development in the controversy between the Parties,
though at the same time he made it clear that this development was not, in
his Government’s view, of such a nature as to resolve the dispute to its
satisfaction. More particularly he reminded the Court that “Australia has
consistently stated that it would welcome a French statement to the
effect that no further atmospheric nuclear tests would be conducted ...
but no such assurance was given”. The Attorney-General continued, with
reference to the communiqué of 8 June:

“The concern of the Australian Government is to exclude com-
pletely atmospheric testing. It has repeatedly sought assurances that
atmospheric tests will end. It has not received those assurances. The
recent French Presidential statement cannot be read as a firm,
explicit and binding undertaking to refrain from further atmospheric
tests. It follows that the Government of France is still reserving to
itself the right to carry out atmospheric nuclear tests.” (Hearing of
4 July 1974.)

It is clear from these statements that if the French Government had given
what could have been construed by Australia as “‘a firm, explicit and
binding undertaking to refrain from further atmospheric tests”, the
applicant Government would have regarded its objective as having been
achieved.

28. Subsequently, on 26 September 1974, the Attorney-General of
Australia, replying to a question put in the Australian Senate with regard
to reports that France had announced that it had finished atmospheric
nuclear testing, said:

“From the reports L have received it appears that what the French
Foreign Minister actually said was ‘We have now reached a stage in

12
262 NUCLEAR TESTS (JUDGMENT)

our nuclear technology that makes it possible for us to continue our
program by underground testing, and we have taken steps to do so as
early as next year’ ... this statement falls far short of a commitment
or undertaking that there will be no more atmospheric tests con-
ducted by the French Government at its Pacific Tests Centre ...
There is a basic distinction between an assertion that steps are being
taken to continue the testing program by underground testing as
early as next year and an assurance that no further atmospheric tests
will take place. It seems that the Government of France, while
apparently taking a step in the right direction, is still reserving to
itself the right to carry out atmospheric nuclear tests. In legal terms,
Australia has nothing from the French Government which protects it
against any further atmospheric tests should the French Government
subsequently decide to hold them.”

Without commenting for the moment on the Attorney-General’s inter-
pretation of the French statements brought to his notice, the Court would
observe that it is clear that the Australian Government contemplated the
possibility of “‘an assurance that no further atmospheric tests will take
place” being sufficient to protect Australia.

29. In the light of these statements, it is essential to consider whether
the Government of Australia requests a judgment by the Court which
would only state the legal relationship between the Applicant and the
Respondent with regard to the matters in issue, or a judgment of a type
which in terms requires one or both of the Parties to take, or refrain from
taking, some action. Thus it is the Court’s duty to isolate the real issue in
the case and to identify the object of the claim. It has never been con-
tested that the Court is entitled to interpret the submissions of the parties,
and in fact is bound to do so; this is one of the attributes of its judicial
functions. It is true that, when the claim is not properly formulated
because the submissions of the parties are inadequate, the Court has no
power to “‘substitute itself for them and formulate new submissions
simply on the basis of arguments and facts advanced” (P.C.I.J., Series A,
No. 7, p. 35), but that is not the case here, nor is it a case of the reformula-
tion of submissions by the Court. The Court has on the other hand
repeatedly exercised the power to exclude, when necessary, certain con-
tentions or arguments which were advanced by a party as part of the
submissions, but which were regarded by the Court, not as indications of
what the party was asking the Court to decide, but as reasons advanced
why the Court should decide in the sense contended for by that party.
Thus in the Fisheries case, the Court said of nine of the thirteen points in
the Applicant's submissions: “These are elements which might furnish
reasons in support of the Judgment, but cannot constitute the decision”

13
263 NUCLEAR TESTS (JUDGMENT)

(.C.J. Reports 1951, p. 126). Similarly in the Minquiers and Ecrehos case,
the Court observed that:

“The Submissions reproduced above and presented by the United
Kingdom Government consist of three paragraphs, the last two
being reasons underlying the first, which must be regarded as the
final Submission of that Government. The Submissions of the French
Government consist of ten paragraphs, the first nine being reasons
leading up to the last, which must be regarded as the final Submis-
sion of that Government.” U.C./. Reports 1953, p. 52; see also
Nottebohm, Second Phase, Judgment, 1.C.J. Reports 1955, p. 16.)

30. In the circumstances of the present case, although the Applicant
has in its Application used the traditional formula of asking the Court
“to adjudge and declare’ (a formula similar to those used in the cases
quoted in the previous paragraph), the Court must ascertain the true
object and purpose of the claim and in doing so it cannot confine itself
to the ordinary meaning of the words used; it must take into account the
Application as a whole, the arguments of the Applicant before the Court,
the diplomatic exchanges brought to the Court’s attention, and public
statements made on behalf of the applicant Government. If these clearly
circumscribe the object of the claim, the interpretation of the submissions
must necessarily be affected. In the present case, it is evident that the
fons et origo of the case was the atmospheric nuclear tests conducted by
France in the South Pacific region, and that the original and ultimate
objective of the Applicant was and has remained to obtain a termination
of those tests; thus its claim cannot be regarded as being a claim for a
declaratory judgment. While the judgment of the Court which Australia
seeks to obtain would in its view have been based on a finding by the
Court on questions of law, such finding would be only a means to an end,
and not an end in itself. The Court is of course aware of the role of
declaratory judgments, but the present case is not one in which such a
judgment is requested.

31. In view of the object of the Applicant’s claim, namely to prevent
further tests, the Court has to take account of any developments, since
the filing of the Application, bearing upon the conduct of the Respondent.
Moreover, as already mentioned, the Applicant itself impliedly recog-
nized the possible relevance of events subsequent to the Application, by
drawing the Court’s attention to the communiqué of 8 June 1974, and
making observations thereon. In these circumstances the Court is bound
to take note of further developments, both prior to and subsequent to
the close of the oral proceedings. In view of the non-appearance of the
Respondent, it is especially incumbent upon the Court to satisfy itself
that it is in possession of all the available facts.

32. At the hearing of 4 July 1974, in the course of a review of develop-
ments in relation to the proceedings since counsel for Australia had

14
264 NUCLEAR TESTS (JUDGMENT)

previously addressed the Court in May 1973, the Attorney-General of
Australia made the following statement:

“You will recall that Australia has consistently stated it would
welcome a French statement to the effect that no further atmospheric
nuclear tests would be conducted. Indeed as the Court will remember
such an assurance was sought of the French Government by the
Australian Government by note dated 3 January 1973, but no such
assurance was given.

I should remind the Court that in paragraph 427 of its Memorial
the Australian Government made a statement, then completely
accurate, to the effect that the French Government had given no
indication of any intention of departing from the programme of
testing planned for 1974 and 1975. That statement will need now to
be read in light of the matters to which I now turn and which deal
with the official communications by the French Government of its
present plans.”

He devoted considerable attention to a communiqué dated 8 June 1974
from the Office of the President of the French Republic, and submitted
to the Court the Australian Government’s interpretation of that docu-
ment. Since that time, certain French authorities have made a number of
consistent public statements concerning future tests, which provide
material facilitating the Court’s task of assessing the Applicant’s interpre-
tation of the earlier documents, and which indeed require to be examined
in order to discern whether they embody any modification of intention as
to France’s future conduct. It is true that these statements have not been
made before the Court, but they are in the public domain, and are
known to the Australian Government, and one of them was commented
on by the Attorney-General in the Australian Senate on 26 September
1974. It will clearly be necessary to consider all these statements, both that
drawn to the Court’s attention in July 1974 and those subsequently made.

33. It would no doubt have been possible for the Court, had it con-
sidered that the interests of justice so required, to have afforded the
Parties the opportunity, e.g., by reopening the oral proceedings, of
addressing to the Court comments on the statements made since the close
of those proceedings. Such a course however would have been fully
justified only if the matter dealt with in those statements had been
completely new, had not been raised during the proceedings, or was
unknown to the Parties. This is manifestly not the case. The essential
material which the Court must examine was introduced into the proceed-
ings by the Applicant itself, by no means incidentally, during the course
of the hearings, when it drew the Court’s attention to a statement by the
French authorities made prior to that date, submitted the documents
containing it and presented an interpretation of its character, touching
particularly upon the question whether it contained a firm assurance.
Thus both the statement and the Australian interpretation of it are before

15
265 NUCLEAR TESTS (JUDGMENT)

the Court pursuant to action by the Applicant. Moreover, the Applicant
subsequently publicly expressed its comments (see paragraph 28 above)
on statements made by the French authorities since the closure of the
oral proceedings. The Court is therefore in possession not only of the
statements made by French authorities concerning the cessation of
atmospheric nuclear testing, but also of the views of the Applicant on
them. Although as a judicial body the Court is conscious of the impor-
tance of the principle expressed in the maxim audi alteram partem, it does
not consider that this principle precludes the Court from taking account
of statements made subsequently to the oral proceedings, and which merely
supplement and reinforce matters already discussed in the course of the
proceedings, statements with which the Applicant must be familiar. Thus
the Applicant, having commented on the statements of the French authori-
ties, both that made prior to the oral proceedings and those made subse-
quently, could reasonably expect that the Court would deal with the matter
and come to its own conclusion on the meaning and effect of those state-
ments. The Court, having taken note of the Applicant’s comments, and
feeling no obligation to consult the Parties on the basis for its decision finds
that the reopening of the oral proceedings would serve no useful purpose. |

34. It will be convenient to take the statements referred to above in
chronological order. The first statement is contained in the communiqué
issued by the Office of the President of the French Republic on 8 June
1974, shortly before the commencement of the 1974 series of French
nuclear tests:

“The Decree reintroducing the security measures in the South
Pacific nuclear test zone has been published in the Official Journal
of 8 June 1974.

The Office of the President of the Republic takes this opportunity
of stating that in view of the stage reached in carrying out the French
nuclear defence programme France will be in a position to pass on
to the stage of underground explosions as soon as the series of tests
planned for this summer is completed.”

A copy of the communiqué was transmitted with a Note dated 11 June
1974 from the French Embassy in Canberra to the Australian Department
of Foreign Affairs, and as already mentioned, the text of the communiqué
was brought to the attention of the Court in the course of the oral
proceedings.

35. In addition to this, the Court cannot fail to take note of a reference
to a document made by counsel at a public hearing in the proceedings,
parallel to this case, instituted by New Zealand against France on 9 May
1973. At the hearing of 10 July 1974 in that case, the Attorney-General of
New Zealand, after referring to the communiqué of 8 June 1974, men-
tioned above, stated that on 10 June 1974 the French Embassy in Wel-
lington sent a Note to the New Zealand Ministry of Foreign Affairs,
containing a passage which the Attorney General read out, and which, in
the translation used by New Zealand, runs as follows:

16
266 NUCLEAR TESTS (JUDGMENT)

“France, at the point which has been reached in the execution of
its programme of defence by nuclear means, will be in a position to
move to the stage of underground tests, as soon as the test series
planned for this summer is completed.

Thus the atmospheric tests which are soon to be carried out will, in
the normal course of events, be the last of this type.”

36. The Court will also have to consider the relevant statements
made by the French authorities subsequently to the oral proceedings: on
25 July 1974 by the President of the Republic; on 16 August 1974 by the
Minister of Defence; on 25 September 1974 by the Minister for Foreign
Affairs in the United Nations General Assembly; and on 11 October 1974
by the Minister of Defence.

37. The next statement to be considered, therefore, will be that made
on 25 July at a press conference given by the President of the Republic,
when he said:

ce

. on this question of nuclear tests, you know that the Prime
Minister had publicly expressed himself in the National Assembly
in his speech introducing the Government’s programme. He had
indicated that French nuclear testing would continue. I had myself
made it clear that this round of atmospheric tests would be the last,
and so the members of the Government were completely informed
of our intentions in this respect . . .”

38. On 16 August 1974, in the course of an interview on French tele-
vision, the Minister of Defence said that the French Government had
done its best to ensure that the 1974 nuclear tests would be the last atmos-
pheric tests.

39. On 25 September 1974, the French Minister for Foreign Affairs,
addressing the United Nations General Assembly, said:

“We have now reached a stage in our nuclear technology that
makes it possible for us to continue our programme by underground
testing, and we have taken steps to do so as early as next year.”

40. On 11 October 1974, the Minister of Defence held a press confer-
ence during which he stated twice, in almost identical terms, that there
would not be any atmospheric tests in 1975 and that France was ready
to proceed to underground tests. When the comment was made that he
had not added ‘‘in the normal course of events”, he agreed that he had
not. This latter point is relevant in view of the passage from the Note of
10 June 1974 from the French Embassy in Wellington to the Ministry of
Foreign Affairs of New Zealand, quoted in paragraph 35 above, to the
effect that the atmospheric tests contemplated ‘will, in the normal course
of events, be the last of this type”. The Minister also mentioned that,
whether or not other governments had been officially advised of the

17
267 NUCLEAR TESTS (JUDGMENT)

decision, they could become aware of it through the press and by reading
the communiqués issued by the Office of the President of the Republic.

41. In view of the foregoing, the Court finds that France made public
its intention to cease the conduct of atmospheric nuclear tests following
the conclusion of the 1974 series of tests. The Court must in particular
take into consideration the President’s statement of 25 July 1974 (para-
graph 37 above) followed by the Defence Minister’s statement on 11 Oc-
tober 1974 (paragraph 40). These reveal that the official statements made
on behalf of France concerning future nuclear testing are not subject to
whatever proviso, if any, was implied by the expression “in the normal
course of events / normalement }”.

42. Before considering whether the declarations made by the French
authorities meet the object of the claim by the Applicant that no further
atmospheric nuclear tests should be carried out in the South Pacific, it is
first necessary to determine the status and scope on the international plane
of these declarations.

43. It is well recognized that declarations made by way of unilateral
acts, concerning legal or factual situations, may have the effect of creating
legal obligations. Declarations of this kind may be, and often are, very
specific. When it is the intention of the State making the declaration that
it should become bound according to its terms, that intention confers on
the declaration the character of a legal undertaking, the State being
thenceforth legally required to follow a course of conduct consistent with
the declaration. An undertaking of this kind, if given publicly, and with
an intent to be bound, even though not made within the context of inter-
national negotiations, is binding. In these circumstances, nothing in the
nature of a quid pro quo nor any subsequent acceptance of the declaration,
nor even any reply or reaction from other States, is required for the
declaration to take effect, since such a requirement would be inconsistent
with the strictly unilateral nature of the juridical act by which the pro-
nouncement by the State was made.

44. Of course, not all unilateral acts imply obligation; but a State may
choose to take up a certain position in relation to a particular matter
with the intention of being bound—the intention is to be ascertained by
interpretation of the act. When States make statements by which their
freedom of action is to be limited, a restrictive interpretation is called for.

45. With regard to the question of form, it should be observed that
this is not a domain in which international law imposes any special or
strict requirements. Whether a statement is made orally or in writing
makes no essential difference, for such statements made in particular
circumstances may create commitments in international law, which does
not require that they should be couched in written form. Thus the ques-

18
268 NUCLEAR TESTS (JUDGMENT)

tion of form is not decisive. As the Court said in its Judgment on the
preliminary objections in the case concerning the Temple of Preah Vihear:

“Where ... as is generally the case in international law, which
places the principal emphasis on the intentions of the parties, the
law prescribes no particular form, parties are free to choose what
form they please provided their intention clearly results from it.”
U.C.J. Reports 1961, p. 31.)

The Court further stated in the same case: ‘‘... the sole relevant question
is whether the language employed in any given declaration does reveal a
clear intention. . .”’ (ibid., p. 32).

46. One of the basic principles governing the creation and perfor-
mance of legal obligations, whatever their source, is the principle of
good faith. Trust and confidence are inherent in international co-opera-
tion, in particular in an age when this co-operation in many fields is
becoming increasingly essential. Just as the very rule of pacta sunt
servanda in the law of treaties is based on good faith, so also is the binding
character of an international obligation assumed by unilateral declara-
tion. Thus interested States may take cognizance of unilateral declarations
and place confidence in them, and are entitled to require that the obli-
gation thus created be respected.

47. Having examined the legal principles involved, the Court will now
turn to the particular statements made by the French Government. The
Government of Australia has made known to the Court at the oral
proceedings its own interpretation of the first such statement (paragraph
27 above). As to subsequent statements, reference may be made to what
was said in the Australian Senate by the Attorney-General on 26 Sep-
tember 1974 (paragraph 28 above). In reply to a question concerning
reports that France had announced that it had finished atmospheric
nuclear testing, he said that the statement of the French Foreign Minister
on 25 September (paragraph 39 above) “‘falls far short of an undertaking
that there will be no more atmospheric tests conducted by the French
Government at its Pacific Tests Centre’ and that France was “still re-
serving to itself the right to carry out atmospheric nuclear tests” so that
“In legal terms, Australia has nothing from the French Government
which protects it against any further atmospheric tests’.

48. It will be observed that Australia has recognized the possibility
of the dispute being resolved by a unilateral declaration, of the kind
specified above, on the part of France, and its conclusion that in fact no
“commitment” or “firm, explicit and binding undertaking” had been
given is based on the view that the assurance is not absolute in its terms,

19
269 NUCLEAR TESTS (JUDGMENT)

that there is a “distinction between an assertion that tests will go under-
ground and an assurance that no further atmospheric tests will take
place”, that “the possibility of further atmospheric testing taking place
after the commencement of underground tests cannot be excluded” and
that thus “the Government of France is still reserving to itself the right to
carry out atmospheric nuclear tests”. The Court must however form its
own view of the meaning and scope intended by the author of a unilateral
declaration which may create a legal obligation, and cannot in this res-
pect be bound by the view expressed by another State which is in no way
a party to the text. |

49. Of the statements by the French Government now before the
Court, the most essential are clearly those made by the President of the
Republic. There can be no doubt, in view of his functions, that his public
communications or statements, oral or written, as Head of State, are in
international relations acts of the French State. His statements, and those
of members of the French Government acting under his authority, up to
the last statement made by the Minister of Defence (of 11 October 1974),
constitute a whole. Thus, in whatever form these statements were ex-
pressed, they must be held to constitute an engagement of the State,
having regard to their intention and to the circumstances in which they
were made.

50. The unilateral statements of the French authorities were made
outside the Court, publicly and erga omnes, even though the first of them
was communicated to the Government of Australia. As was observed
above, to have legal effect, there was no need for these statements to be
addressed to a particular State, nor was acceptance by any other State
required. The general nature and characteristics of these statements are
decisive for the evaluation of the legal implications, and it is to the inter-
pretation of the statements that the Court must now proceed. The Court
is entitled to presume, at the outset, that these statements were not made
in vacuo, but in relation to the tests which constitute the very object of the
present proceedings, although France has not appeared in the case.

51. In announcing that the 1974 series of atmospheric tests would be
the last, the French Government conveyed to the world at large, including
the Applicant, its intention effectively to terminate these tests. It was
bound to assume that other States might take note of these statements
and rely on their being effective. The validity of these statements and
their legal consequences must be considered within the general frame-
work of the security of international intercourse, and the confidence and
trust which are so essential in the relations among States. It is from the
actual substance of these statements, and from the circumstances atten-
ding their making, that the legal implications of the unilateral act must be
deduced. The objects of these statements are clear and they were addressed
to the international community as a whole, and the Court holds that they
constitute an undertaking possessing legal effect. The Court considers

20
270 NUCLEAR TESTS (JUDGMENT)

that the President of the Republic, in deciding upon the effective cessation
of atmospheric tests, gave an undertaking to the international community
to which his words were addressed. It is true that the French Government
has consistently maintained, for example in a Note dated 7 February 1973
from the French Ambassador in Canberra to the Prime Minister and
Minister for Foreign Affairs of Australia, that it “has the conviction that
its nuclear experiments have not violated any rule of international law”,
nor did France recognize that it was bound by any rule of international
law to terminate its tests, but this does not affect the legal consequences
of the statements examined above. The Court finds that the unilateral
undertaking resulting from these statements cannot be interpreted as
having been made in implicit reliance on an arbitrary power of reconsi-
deration. The Court finds further that the French Government has under-
taken an obligation the precise nature and limits of which must be under-
stood in accordance with the actual terms in which they have been
publicly expressed.

52. Thus the Court faces a situation in which the objective of the
Applicant has in effect been accomplished, inasmuch as the Court finds
that France has undertaken the obligation to hold no further nuclear
tests in the atmosphere in the South Pacific.

53. The Court finds that no question of damages arises in the present
case, since no such claim has been raised by the Applicant either prior
to or during the proceedings, and the original and ultimate objective of
Applicant has been to seek protection “against any further atmospheric
test” (see paragraph 28 above).

54. It would of course have been open to Australia, if it had considered
that the case had in effect been concluded, to discontinue the proceedings
in accordance with the Rules of Court. If it has not done so, this does not
prevent the Court from making its own independent finding on the sub-
ject. It is true that “‘the Court cannot take into account declarations,
admissions or proposals which the Parties may have made during direct
negotiations between themselves, when such negotiations have not led
to a complete agreement” (Factory at Chorzéw (Merits), P.C.I.J., Series
A, No. 17, p. 51). However, in the present case, that is not the situation
before the Court. The Applicant has clearly indicated what would satisfy
its claim, and the Respondent has independently taken action; the
question for the Court is thus one of interpretation of the conduct of
each of the Parties. The conclusion at which the Court has arrived as a
result of such interpretation does not mean that it ts itself effecting a
compromise of the claim; the Court is merely ascertaining the object of
the claim and the effect of the Respondent’s action, and this it is obliged
to do. Any suggestion that the dispute would not be capable of being
terminated by statements made on behalf of France would run counter
to the unequivocally expressed views of the Applicant both before the
Court and elsewhere.

55. The Court, as a court of law, is called upon to resolve existing
disputes between States. Thus the existence of a dispute is the primary

21
271 NUCLEAR TESTS (JUDGMENT)

condition for the Court to exercise its judicial function; it is not sufficient
for one party to assert that there is a dispute, since ‘whether there exists
an international dispute is a matter for objective determination” by the
Court (/nterpretation of Peace Treaties with Bulgaria, Hungary and
Romania (First Phase), Advisory Opinion, I.C.J. Reports 1950, p. 74).
The dispute brought before it must therefore continue to exist at the time
when the Court makes its decision. It must not fail to take cognizance of a
situation in which the dispute has disappeared because the object of the
claim has been achieved by other means. If the declarations of France
concerning the effective cessation of the nuclear tests have the significance
described by the Court, that is to say if they have caused the dispute to
disappear, all the necessary consequences must be drawn from this
finding.

56. It may be argued that although France may have undertaken such
an obligation, by a unilateral declaration, not to carry out atmospheric
nuclear tests in the South Pacific Ocean, a judgment of the Court on this
subject might still be of value because, if the judgment upheld the Appli-
cant’s contentions, it would reinforce the position of the Applicant by
affirming the obligation of the Respondent. However, the Court having
found that the Respondent has assumed an obligation as to conduct,
concerning the effective cessation of nuclear tests, no further judicial
action is required. The Applicant has repeatedly sought from the Res-
pondent an assurance that the tests would cease, and the Respondent
has, on its own initiative, made a series of statements to the effect that
they will cease. Thus the Court concludes that, the dispute having disap-
peared, the claim advanced by Australia no longer has any object. It fol-
lows that any further finding would have no raison d’être.

57. This is not to say that the Court may select from the cases sub-
mitted to it those it feels suitable for judgment while refusing to give
judgment in others. Article 38 of the Court’s Statute provides that its
function is “to decide in accordance with international law such disputes
as are submitted to it”; but not only Article 38 itself but other provisions
of the Statute and Rules also make it clear that the Court can exercise its
jurisdiction in contentious proceedings only when a dispute genuinely
exists between the parties. In refraining from further action in this case
the Court is therefore merely acting in accordance with the proper inter-
pretation of its judicial function.

58. The Court has in the past indicated considerations which would
lead it to decline to give judgment. The present case is one in which
“circumstances that have ... arisen render any adjudication devoid of
purpose” (Northern Cameroons, Judgment, I.C.J. Reports 1963, p. 38).
The Court therefore sees no reason to allow the continuance of proceed-
ings which it knows are bound to be fruitless. While judicial settlement
may provide a path to international harmony in circumstances of conflict,
it is none the less true that the needless continuance of litigation is an
obstacle to such harmony.

59. Thus the Court finds that no further pronouncement is required

22
272 NUCLEAR TESTS (JUDGMENT)

in the present case. It does not enter into the adjudicatory functions of the
Court to deal with issues in abstracto, once it has reached the conclusion
that the merits of the case no longer fall to be determined. The object of
the claim having clearly disappeared, there is nothing on which to give

judgment.
*

* *

60. Once the Court has found that a State has entered into a commit-
ment concerning its future conduct it is not the Court’s function to
contemplate that it will not comply with it. However, the Court observes
that if the basis of this Judgment were to be affected, the Applicant could
request an examination of the situation in accordance with the provisions
of the Statute; the denunciation by France, by letter dated 2 January
1974, of the General Act for the Pacific Settlement of International Dis-
putes, which is relied on as a basis of jurisdiction in the present case,
cannot by itself constitute an obstacle to the presentation of such a

request.
*

* *

61. In its above-mentioned Order of 22 June 1973, the Court stated
that the provisional measures therein set out were indicated “‘pending its
final decision in the proceedings instituted on 9 May 1973 by Australia
against France”. It follows that such Order ceases to be operative upon
the delivery of the present Judgment, and that the provisional measures
lapse at the same time.

62. For these reasons,
THE CourRT,

by nine votes to six,

finds that the claim of Australia no longer has any object and that the
Court is therefore not called upon to give a decision thereon.

Done in English and in French, the English text being authoritative,
at the Peace Palace, The Hague, this twentieth day of December, one
thousand nine hundred and seventy-four, in three copies, one of which
will be placed in the archives of the Court and the others transmitted to
the Government of Australia and the Government of the French Repub-
lic, respectively.

(Signed) Manfred LACHS,

President.
(Signed), S. AQUARONE,
Registrar.
23
273 NUCLEAR TESTS (JUDGMENT)

President LACHS makes the following declaration:

Good administration of justice and respect for the Court require
that the outcome of its deliberations be kept in strict secrecy and nothing
of its decision be published until it is officially rendered. It was therefore
regrettable that in the present case, prior to the public reading of the
Court’s Order of 22 June 1973, a statement was made and press reports
appeared which exceeded what is legally admissible in relation to a case
sub judice.

The Court was seriously concerned with the matter and an enquiry
was ordered in the course of which all possible avenues accessible to the
Court were explored.

The Court concluded, by a resolution of 21 March 1974, that its
investigations had not enabled it to identify any specific source of the
statements and reports published.

I remain satisfied that the Court had done everything possible in this
respect and that it dealt with the matter with all the seriousness for which
it called.

Judges BENGZON, ONYEAMA, DILLARD, JIMENEZ DE ARECHAGA and Sir
Humphrey WALDocK make the following joint declaration:

Certain criticisms have been made of the Court’s handling of the
matter to which the President alludes in the preceding declaration. We
wish by our declaration to make it clear that we do not consider those
criticisms to be in any way justified.

The Court undertook a lengthy examination of the matter by the several
means at its disposal: through its services, by convoking the Agent for
Australia and having him questioned, and by its own investigations and
enquiries. Any suggestion that the Court failed to treat the matter with
all the seriousness and care which it required is, in our opinion, without
foundation. The seriousness with which the Court regarded the matter is
indeed reflected and emphasized in the communiqués which it issued,
first on 8 August 1973 and subsequently on 26 March 1974.

The examination of the matter carried out by the Court did not enable
it to identify any specific source of the information on which were based
the statements and press reports to which the President has referred.
When the Court, by eleven votes to three, decided to conclude its exami-
nation it did so for the solid reason that to pursue its investigations and
inquiries would in its view, be very unlikely to produce further useful
information.

24
274 NUCLEAR TESTS (JUDGMENT)

Judges Forster, GROS, PETRÉN and IGNACIO-PINTO append separate
opinions to the Judgment of the Court.

Judges ONYEAMA, DILLARD, JIMENEZ DE ARECHAGA and Sir Humphrey
WALDOCK append a joint dissenting opinion, and Judge DE CASTRO and
Judge ad hoc Sir Garfield BARWICK append dissenting opinions to the
Judgment of the Court.

CInitialled) M.L.
(Initialled) S.A.

25
